Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Applicant’s election without traverse of Group I and Species 16 (i.e., determining biometric authenticity based on capturing and analyzing only retinal retro-reflection data and skin texture under near infrared light data) in the reply filed on 8 September 2022 is acknowledged.

The Applicant contends claims 14-20 encompass elected Species 16 (i.e., determining biometric authenticity based on capturing and analyzing only retinal retro-reflection data and skin texture under near infrared light data). The Office respectfully disagrees.
Claim 14 recites the subject matter, “The multi-modal biometric analysis system of claim 1, comprising at least one of a fingerprint scanner, a voice detector, a gait detector, a palm scanner, and an infrared palm scanner.” 
The above subject matter is directed to a non-elected Species combination of data capture and analysis of fingerprint biometric authenticity data, voice biometric authenticity data, gait biometric authenticity data, physical structures of the palm data, and/or location of veins in the palm data.

Claim 15 recites the subject matter, “the fingerprint scanner is configured to capture one or more images of a fingerprint of the subject, the voice detector is configured to capture one or more audio signals corresponding with a voice of the subject, the gait detector is configured to capture one or more images of a gait of the subject, the palm scanner is configured to capture one or more images of a palm structure of the subject, and the infrared palm scanner is configured to capture one or more images of a palm vein structure of the subject.”
The above subject matter is directed to a non-elected Species combination of data capture and analysis of fingerprint biometric authenticity data, voice biometric authenticity data, gait biometric authenticity data, physical structures of the palm data, and/or location of veins in the palm data.

Claim 16 recites the subject matter, “the processing device is configured to receive as input the one or more images of the fingerprint of the subject, analyze the one or more images of the fingerprint of the subject for fingerprint biometric authenticity, and compare the fingerprint biometric authenticity with at least one of the iris biometric data and the face biometric data to determine the biometric authenticity of the subject.”
The above subject matter is directed to a non-elected Species combination of data capture and analysis of fingerprint biometric authenticity data.

Claim 17 recites the subject matter, “the processing device is configured to receive as input the one or more audio signals corresponding with the voice of the subject, analyze the one or more audio signals for voice biometric authenticity, and compare the voice biometric authenticity with at least one of the iris biometric data and the face biometric data to determine the biometric authenticity of the subject.”
The above subject matter is directed to a non-elected Species combination of data capture and analysis of voice biometric authenticity data.

Claim 18 recites the subject matter, “the processing device is configured to receive as input the one or more images of the gait of the subject, analyze the one or more images of the gait of the subject for gait biometric authenticity, and compare the gait biometric authenticity with at least one of the iris biometric data and the face biometric data to determine the biometric authenticity of the subject.”
The above subject matter is directed to a non-elected Species combination of data capture and analysis of gait biometric authenticity data.

Claim 19 recites the subject matter, “the processing device is configured to receive as input the one or more images of the palm structure of the subject, analyze the one or more images of the palm structure of the subject for structural palm biometric authenticity, and compare the structural palm biometric authenticity with at least one of the iris biometric data and the face biometric data to determine the biometric authenticity of the subject.”
The above subject matter is directed to a non-elected Species combination of data capture and analysis of physical structures of the palm data.

Claim 20 recites the subject matter, “the processing device is configured to receive as input the one or more images of the palm vein structure of the subject, analyze the one or more images of the palm vein structure of the subject for palm vein biometric authenticity, and compare the palm vein biometric authenticity with at least one of the iris biometric data and the face biometric data to determine the biometric authenticity of the subject.”
The above subject matter is directed to a non-elected Species combination of data capture and analysis of location of veins in the palm data.

Claims 6, 9, 10, 12, and 14-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and/or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 September 2022.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“illumination sources” in claim 1, and
“a processing device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 8, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “the biometric authenticity of the subject.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “biometric authenticity of the subject.”
It would be unclear to one having ordinary skill in the art whether the above limitation is intended to refer to the earlier recited, “iris biometric authenticity” and/or “face biometric authenticity.”

The term “near” in claims 3, 5, and 8 is a relative term which renders each claim indefinite.  The term “near” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “near” is purely subjective.

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoyos et al (US 2016/0117544 A1).

Regarding claim 1, Hoyos discloses a multi-modal biometric analysis system, comprising: 
one or more illumination sources [e.g., Fig. 6: 602, 604; Paragraph 105: camera flash source] configured to illuminate an iris [e.g., see Paragraphs 88, 154-155; Figs. 10B, 12A, 12C] of a subject [e.g., Fig. 1: 124]; 
one or more cameras [e.g., Fig. 2A: 145; Fig. 6: 603] configured to capture one or more images [e.g., Fig. 8A: 805] of the subject during illumination of the subject with the one or more illumination sources [e.g., see Paragraphs 105, 118], 
the one or more images including 
iris biometric data [e.g., see Figs. 8B, 8C, 10B, 12A, 12C] associated with the iris of the subject and 
face biometric data [e.g., see Figs. 8B, 10C, 10D] associated with a face of the subject [e.g., see Paragraph 22]; and 
a processing device [e.g., Fig. 2A: 110] in communication with the one or more illumination sources and the one or more cameras [e.g., see Paragraph 88], 
the processing device configured to: 
(i) receive as input the one or more images [e.g., Fig. 8A: 805]; 
(ii) analyze the iris biometric data for iris biometric authenticity [e.g., Fig. 8A: 810]; 
(iii) analyze the face biometric data for face biometric authenticity [e.g., see Paragraphs 50, 138, 141, 166, 180]; and 
(iv) compare the iris biometric data and the face biometric data to determine the biometric authenticity of the subject [e.g., see Paragraph 71, 83-88, 94, 101-103, 121-122, 138, 179; Figs. 5, 7].

Regarding claim 2, Hoyos discloses the one or more illumination sources comprise 
an iris illumination source [e.g., Fig. 6: 602] and 
a face illumination source [e.g., Fig. 6: 604] (e.g., see Paragraphs 86-88).

Regarding claim 3, Hoyos discloses the iris illumination source is configured to illuminate the iris of the subject with near infrared light (e.g., see Paragraphs 86-88).

Regarding claim 4, Hoyos discloses the face illumination source is configured to illuminate at least a portion of the face of the subject (e.g., see Paragraphs 86-88; Figs. 8B, 10C, 10D).

Regarding claim 5, Hoyos discloses the face illumination source is configured to illuminate the face of the subject with at least one of near infrared light and visible light (e.g., see Paragraphs 86-88).

Regarding claim 11, Hoyos discloses the one or more illumination sources are configured to illuminate the face of the subject at varying time sequences [e.g., see Paragraphs 108-116; Fig. 9A: 930, 945, 930].

Regarding claim 13, Hoyos discloses the one or more illumination sources include two off-axis illumination sources [e.g., Fig. 6: 602, 604] configured to illuminate the face of the subject from spatially separated directions (e.g., see Paragraphs 86-88).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos et al (US 2016/0117544 A1) in view of Buck (US 2014/0201844 A1).

Regarding claim 7, Hoyos discloses the iris biometric authenticity includes a retina pattern (e.g., see Paragraph 3).
Hoyos doesn’t appear to expressly disclose using the term, retinal retro-reflection.
However, Buck discloses the iris biometric authenticity includes retinal retro-reflection (e.g., see Paragraphs 154-155).
Hoyos and Buck are analogous art because they are from the shared inventive field of user authentication.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to combine Buck’s retinal retro-reflection with Hoyos’ iris biometric authenticity, so as to accurately map user features, determine gaze direction, and correctly authenticate the subject.

Regarding claim 8, Hoyos discloses the face biometric authenticity includes facial feature texture under near infrared light (e.g., see Paragraphs 84-88, 99, 123).
Hoyos doesn’t appear to expressly disclose using the term, skin texture.
However, Buck discloses the face biometric authenticity includes skin texture under near infrared light (e.g., see Paragraphs 75, 153-154, 166).
Hoyos and Buck are analogous art because they are from the shared inventive field of user authentication.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to combine Buck’s skin texture with Hoyos’ face biometric authenticity, so as to accurately map and determine facial features, and correctly authenticate the subject.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to biometric analysis systems.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
28 September 2022